Exhibit 10.3

STANDARD FORM

FORM OF AT HOME GROUP INC. 2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT - NOTICE OF GRANT

At Home Group Inc. (the “Company”), a Delaware corporation, hereby grants to the
Grantee set forth below (the “Grantee”) Restricted Stock Units (the “Restricted
Stock Units”), pursuant to the terms and conditions of this Notice of Grant (the
“Notice”), the Restricted Stock Unit Award Agreement (reference number
20[__]1-[__]2) attached hereto as Exhibit A (the “Award Agreement”), and the At
Home Group Inc. 2016 Equity Incentive Plan (the “Plan”). Capitalized terms used
but not defined herein shall have the meaning attributed to such terms in the
Award Agreement or, if not defined therein, in the Plan, unless the context
requires otherwise. Each Restricted Stock Unit represents the right to receive
one (1) Share at the time and in the manner set forth in Section 4 of the Award
Agreement.

Date of Grant:

[]

Name of Grantee:

[]

Number of Restricted Stock Units:

[]

Vesting:

The Restricted Stock Units shall vest pursuant to the terms and conditions set
forth in Section 3 of the Award Agreement.

Vesting Start Date:

[]

 

The Restricted Stock Units shall be subject to the execution and return of this
Notice by the Grantee to the Company within 30 days of the date hereof
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in Section 6 of the Award Agreement is a material inducement
to the Company in granting this Award to the Grantee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

1To be updated as necessary to be consistent with the referenced award agreement
to which the notice relates.

2To be updated as necessary to be consistent with the referenced award agreement
to which the notice relates.

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

AT HOME GROUP INC.

 

 

 

By:

 

 

Name:

Mary Jane Broussard

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

Name:

[]

 

 

[Signature Page to Notice of Restricted Stock Unit Grant for At Home Group Inc.
2016 Equity Incentive Plan]

 







--------------------------------------------------------------------------------

 



Exhibit A

AT HOME GROUP INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT

AWARD AGREEMENT

Reference Number: 20[__]3-[__]4

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is entered
into by and among At Home Group Inc. (the “Company”) and the individual set
forth on the signature page to that certain Notice of Grant (the “Notice”) to
which this Award Agreement is attached. The terms and conditions of the
Restricted Stock Units granted hereby, to the extent not controlled by the terms
and conditions contained in the Plan, shall be as set forth in the Notice and
this Award Agreement. Capitalized terms used but not defined herein shall have
the meaning attributed to such terms in the Notice or, if not defined therein,
in the Plan, unless the context requires otherwise.

1.    No Right to Continued Employee Status or Consultant Service

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Grantee.

2.    Term of Restricted Stock Units

This Award Agreement shall remain in effect until the Restricted Stock Units
have fully vested and been settled or been forfeited by the Grantee as provided
in this Award Agreement.

3.    Vesting of Restricted Stock Units.

Subject to the remainder of this Section 3, the Restricted Stock Units shall
vest in accordance with the following schedule, subject to the Grantee’s not
having Terminated prior to such applicable anniversary, such that the Restricted
Stock Units shall become fully (100%) vested upon the [] anniversary of the
Vesting Start Date:

Vesting Percentage

Vesting Date

[•]%5

[•]5

 

--------------------------------------------------------------------------------

3To be updated as appropriate.

4To be updated as appropriate.

5The schedule of vesting date(s) and percentages of the Restricted Stock Units
vesting as of each vesting date shall be determined by the Committee at the time
of grant.

 







--------------------------------------------------------------------------------

 



If the Grantee Terminates for any reason, the portion of the Restricted Stock
Units that has not vested as of such date shall terminate upon such Termination
and be deemed to have been forfeited by the Grantee without consideration.

 

Notwithstanding the foregoing, the Restricted Stock Units to the extent then
issued and outstanding, shall become fully (100%) vested upon the Grantee’s
Termination by the Company without Cause or by the Grantee’s resignation for
Good Reason, in either case, on or within one year following the consummation of
a Change in Control. For purposes of this Agreement “Good Reason” shall mean
(a) if the Grantee is party to an employment or a severance agreement with the
Company or one of the Subsidiaries in which “Good Reason” is defined, the
occurrence of any circumstances defined as “Good Reason” in such employment or
severance agreement, or (b) if the Grantee is not party to an employment or
severance agreement with the Company or one of the Subsidiaries in which “Good
Reason” is defined, (i) a material reduction in the Grantee’s annual base salary
or compensation (including target annual bonus opportunity), or (ii) any
material and adverse change in the Grantee’s position, title or status or any
change in the Grantee’s job duties, authority or responsibilities to those of
lesser status. A termination of employment by the Grantee for Good Reason shall
be effectuated by giving the Company written notice of the termination, setting
forth the conduct of the Company that constitutes Good Reason, within 30 days of
the first date on which the Grantee has knowledge of such conduct. The Grantee
shall further provide the Company at least 30 days following the date on which
such notice is provided to cure such conduct. Failing such cure, a termination
of employment by the Grantee for Good Reason shall be effective on the day
following the expiration of such cure period.

4.    Settlement

Within thirty (30) days following the date on which any portion of the
Restricted Stock Units vest pursuant to Section 3 of this Award Agreement, the
Company shall deliver to the Grantee one (1) Share in settlement of each
Restricted Stock Unit that becomes vested on such vesting date.

5.    Termination of Service

If the Grantee incurs a Termination for any reason, whether voluntarily or
involuntarily, then the portion of the Restricted Stock Units that have not
previously vested shall terminate as of the date of the Grantee’s Termination.
If the Grantee incurs a Termination for Cause, then the Restricted Stock Units
(whether or not vested) shall be forfeited and terminate immediately without
consideration upon the effective date of such Termination for Cause.

6.    Prohibited Activities

(a)       No Sale or Transfer. Unless otherwise required by law, the Restricted
Stock Units shall not be (i) sold, transferred or otherwise disposed of,
(ii) pledged or otherwise hypothecated or (iii) subject to attachment, execution
or levy of any kind, other than by will or by the laws of descent or
distribution; provided,  however, that any transferred Restricted Stock Units
will be subject to all of the same terms and conditions as provided in the Plan
and this Award Agreement and the Grantee’s estate or beneficiary appointed in
accordance with the Plan will remain liable for any withholding tax that may be
imposed by any federal, state or local tax authority.

(b)       Right to Terminate Restricted Stock Units and Recovery. The Grantee
understands and agrees that the Company has granted the Restricted Stock Units
to the Grantee to



--------------------------------------------------------------------------------

 



reward the Grantee for the Grantee’s future efforts and loyalty to the Company
and its Affiliates by giving the Grantee the opportunity to participate in the
potential future appreciation of the Company. Accordingly, if (a) the Grantee
materially violates the Grantee’s obligations relating to the non-disclosure or
non-use of confidential or proprietary information under any Restrictive
Agreement to which the Grantee is a party, or (b) the Grantee materially
breaches or violates the Grantee’s obligations relating to non-disparagement
under any Restrictive Agreement to which the Grantee is a party, or (c) the
Grantee engages in any activity prohibited by Section 6 of this Award Agreement,
or (d) the Grantee materially breaches or violates any non-solicitation
obligations under any Restrictive Agreement to which the Grantee is a party, or
(e) the Grantee breaches or violates any non-competition obligations under any
Restrictive Agreement to which the Grantee is a party, or (f) the Grantee is
convicted of a felony against the Company or any of its Affiliates, then, in
addition to any other rights and remedies available to the Company, the Company
shall be entitled, at its option, exercisable by written notice, to terminate
the Restricted Stock Units (including the vested portion of the Restricted Stock
Units) without consideration, which shall be of no further force and effect.
“Restrictive Agreement” shall mean any agreement between the Company or any
Subsidiary and the Grantee that contains non-competition, non-solicitation,
non-hire, non-disparagement, or confidentiality restrictions applicable to the
Grantee.

(c)       Other Remedies. The Grantee specifically acknowledges and agrees that
its remedies under this Section 6 shall not prevent the Company or any
Subsidiary from seeking injunctive or other equitable relief in connection with
the Grantee’s breach of any Restrictive Agreement. In the event that the
provisions of this Section 6 should ever be deemed to exceed the limitation
provided by applicable law, then the Grantee and the Company agree that such
provisions shall be reformed to set forth the maximum limitations permitted.

7.       No Rights as Stockholder

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the Restricted Stock Units until the effective date of issuance of
the Shares and the entry of the Grantee’s name as a shareholder of record on the
books of the Company following delivery of the Shares in settlement of the
Restricted Stock Units.

8.        Taxation Upon Settlement of the Restricted Stock Units; Tax
Withholding; Parachute Tax Provisions

The Grantee understands that the Grantee will recognize income, for Federal,
state and local income tax purposes, as applicable, in respect of the vesting
and/or settlement of the Restricted Stock Units. The acceptance of the Shares by
the Grantee shall constitute an agreement by the Grantee to report such income
in accordance with then applicable law and to cooperate with Company and its
subsidiaries in establishing the amount of such income and corresponding
deduction to the Company and/or its subsidiaries for its income tax purposes.

The Grantee is responsible for all tax obligations that arise as a result of the
vesting and settlement of the Restricted Stock Units. The Company may withhold
from any amount payable to the Grantee an amount sufficient to cover any
Federal, state or local withholding taxes which may become required with respect
to such vesting and settlement or take any other action it deems necessary to
satisfy any income or other tax withholding requirements as a result of the
vesting and settlement of the Restricted Stock Units. The Company shall have the
right to require the payment of any such



--------------------------------------------------------------------------------

 



taxes and require that the Grantee, or the Grantee’s beneficiary, to furnish
information deemed necessary by the Company to meet any tax reporting obligation
as a condition to delivery of any Shares pursuant to settlement of the
Restricted Stock Units. The Grantee may pay his or her withholding tax
obligation in connection with the vesting and settlement of the Restricted Stock
Units, by making a cash payment to the Company. In addition, the Committee, in
its sole discretion, may allow the Grantee, to pay his or her withholding tax
obligation in connection with the vesting and settlement of the Restricted Stock
Units, by (x) having withheld a portion of the Shares then issuable to him or
her upon settlement of the Restricted Stock Units or (z) surrendering Shares
that have been held by the Grantee for at least six (6) months (or such lesser
period as may be permitted by the Committee) prior to the settlement of the
Restricted Stock Units, in each case having an aggregate Fair Market Value equal
to the withholding taxes.

In connection with the grant of the Restricted Stock Units, the parties wish to
memorialize their agreement regarding the treatment of any potential golden
parachute payments as set forth in Exhibit A attached hereto.

9.      Securities Laws

Upon the acquisition of any Shares pursuant to the settlement of the Restricted
Stock Units, the Grantee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Grantee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Grantee
upon settlement of the Restricted Stock Units in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any such filing or (y) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, or any other Federal, state or local law, or the laws of
any other country. The Company reserves the right to place restrictions on any
Shares the Grantee may receive as a result of the settlement of the Restricted
Stock Units.

10.       Modification, Amendment, and Termination of Restricted Stock Units

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Grantee and no modification shall, without the consent of
the Grantee, alter to the Grantee’s material detriment or materially impair any
rights of the Grantee under this Award Agreement except to the extent permitted
under the Plan.

11.       Notices

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of



--------------------------------------------------------------------------------

 



receipt; or (iv) three (3) business days after being mailed by registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below:

(a)    If to the Company at the address below:

At Home Group Inc.

1600 East Plano Parkway

Plano, Texas 75074

Attn: General Counsel

Phone: (972) 265‑6227

(b)    If to the Grantee, at the most recent address, facsimile number or email
contained in the Company’s records.

12.    Award Agreement Subject to Plan and Applicable Law

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. A copy of the Plan is attached hereto. Any provision of this
Award Agreement inconsistent with the Plan shall be considered void and replaced
with the applicable provision of the Plan. The Plan shall control in the event
there shall be any conflict between the Plan, the Notice, and this Award
Agreement, and it shall control as to any matters not contained in this Award
Agreement. The Committee shall have authority to make constructions of this
Award Agreement, and to correct any defect or supply any omission or reconcile
any inconsistency in this Award Agreement, and to prescribe rules and
regulations relating to the administration of this Award and other Awards
granted under the Plan.

This Award Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of law principles thereof, and subject to the
exclusive jurisdiction of the courts therein. The Grantee hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the State of Delaware having subject matter jurisdiction in the matter.

13.       Section 409A

The Restricted Stock Units are intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the
maximum extent permitted, this Award Agreement shall be interpreted to be exempt
from Section 409A of the Code or, if not exempt, in compliance therewith.
Nothing contained herein shall constitute any representation or warranty by the
Company regarding compliance with Section 409A of the Code. The Company shall
have no obligation to take any action to prevent the assessment of any
additional income tax, interest or penalties under Section 409A of the Code on
any Person and the Company, its Subsidiaries and Affiliates, and each of their
respective employees and representatives, shall have no liability to the Grantee
with respect thereto.

14.       Headings and Capitalized Terms

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.





--------------------------------------------------------------------------------

 



15.       Severability and Reformation

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

16.       Binding Effect

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

17.       Entire Agreement

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof. If there is any conflict between the Notice, this Award Agreement
and the Plan, then the applicable terms of the Plan shall govern.

18.       Waiver

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.







--------------------------------------------------------------------------------

 



Exhibit A

PARACHUTE TAX PROVISIONS

This Exhibit A sets forth the terms and provisions applicable to the Grantee
pursuant to the provisions of Section 8 of the Award Agreement. This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement.

(a)       To the extent that the Grantee, would otherwise be eligible to receive
a payment or benefit pursuant to the terms of this Award Agreement, any
employment or other agreement with the Company or any Subsidiary or otherwise in
connection with, or arising out of, the Grantee’s employment with the Company or
a change in ownership or effective control of the Company or of a substantial
portion of its assets (any such payment or benefit, a “Parachute Payment”), that
a nationally recognized United States public accounting firm selected by the
Company (the “Accountants”) determines, but for this sentence would be subject
to excise tax imposed by Section 4999 of the Code (the “Excise Tax”), subject to
clause (c) below, then the Company shall pay to the Grantee whichever of the
following two alternative forms of payment would result in the Grantee’s
receipt, on an after-tax basis, of the greater amount of the Parachute Payment
notwithstanding that all or some portion of the Parachute Payment may be subject
to the Excise Tax: (1) payment in full of the entire amount of the Parachute
Payment (a “Full Payment”), or (2) payment of only a part of the Parachute
Payment so that the Grantee receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

(b)       If a reduction in the Parachute Payment is necessary pursuant to
clause (a), then the reduction shall occur in the following order:
(1) cancellation of acceleration of vesting on any equity awards for which the
exercise price exceeds the then fair market value of the underlying equity;
(2) reduction of cash payments (with such reduction being applied to the
payments in the reverse order in which they would otherwise be made, that is,
later payments shall be reduced before earlier payments); and (3) cancellation
of acceleration of vesting of equity awards not covered under (1) above;
provided,  however, that in the event that acceleration of vesting of equity
awards is to be cancelled, acceleration of vesting of full value awards shall be
cancelled before acceleration of options and stock appreciation rights and
within each class such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of such equity awards, that is, later equity awards
shall be canceled before earlier equity awards; and provided,  further, that to
the extent permitted by Code Section 409A and Sections 280G and 4999 of the
Code, if a different reduction procedure would be permitted without violating
Code Section 409A or losing the benefit of the reduction under Sections 280G and
4999 of the Code, the Grantee may designate a different order of reduction.

(c)       For purposes of determining whether any of the Parachute Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Excise Tax,
unless and except to the extent that, in the opinion of the Accountants, such
Total Payments (in whole or in part):  (1) do not constitute “parachute
payments,” including giving effect to the recalculation of stock options in
accordance with Treasury Regulation Section 1.280G‑1, Q&A 33, (2) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” or (3) are
otherwise not subject to the Excise Tax, and (ii) the value



--------------------------------------------------------------------------------

 



of any non-cash benefits or any deferred payment or benefit shall be determined
by the Accountants in accordance with the principles of Section 280G of the
Code.

(d)       All determinations hereunder shall be made by the Accountants, which
determinations shall be final and binding upon the Company and the Grantee.

(e)       The federal tax returns filed by the Grantee (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Excise Tax payable by the Grantee. The Grantee shall make proper payment of
the amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment (provided
that the Grantee may delete information unrelated to the Parachute Payment or
Excise Tax and provided,  further that the Company at all times shall treat such
returns as confidential and use such return only for purpose contemplated by
this paragraph).

(f)       In the event of any controversy with the Internal Revenue Service (or
other taxing authority) with regard to the Excise Tax, the Grantee shall permit
the Company to control issues related to the Excise Tax (at its expense),
provided that such issues do not potentially materially adversely affect the
Grantee but the Grantee shall control any other issues. In the event that the
issues are interrelated, the Grantee and the Company shall in good faith
cooperate so as not to jeopardize resolution of either issue. In the event of
any conference with any taxing authority as to the Excise Tax or associated
income taxes, the Grantee shall permit the representative of the Company to
accompany the Grantee, and the Grantee and his representative shall cooperate
with the Company and its representative.

(g)       The Company shall be responsible for all charges of the Accountants.

(h)       The Company and the Grantee shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Exhibit A.

(i)       Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley
Act of 2002 and to the extent that any advance or repayment obligation hereunder
would do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Grantee and the repayment obligation null and void.

(j)       Notwithstanding the foregoing, any payment or reimbursement made
pursuant to this Exhibit A shall be paid to the Grantee promptly and in no event
later than the end of the calendar year next following the calendar year in
which the related tax is paid by the Grantee or where no taxes are required to
be remitted, the end of the Grantee’s calendar year following the Grantee’s
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

(k)       The provisions of this Exhibit A shall survive the termination of the
Grantee’s employment with the Company for any reason and the termination of the
Award Agreement.



--------------------------------------------------------------------------------